DISMISSED; and Opinion Filed January 23, 2014.




                                          S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-13-00686-CV

                            IN THE INTEREST OF A. H., A CHILD

                        On Appeal from the 305th Judicial District Court
                                     Dallas County, Texas
                               Trial Court Cause No. 08-336-X

                              MEMORANDUM OPINION
                           Before Justices Lang-Miers, Myers, and Lewis
                                     Opinion by Justice Myers
          The clerk’s record in this case is overdue. By letter dated August 29, 2013 we informed

appellant that the District Clerk had notified the Court that the clerk’s record had not been filed

because appellant had not paid for or made arrangements to pay for the clerk’s record. We

directed appellant to file written verification that she had paid for or made arrangements to pay

for the clerk’s record or that she had been found entitled to proceed without payment of costs.

We cautioned appellant that if she did not file the required documentation within ten days, we

might dismiss the appeal without further notice. To date, appellant has not provided the required

documentation or otherwise corresponded with the Court regarding the status of the clerk’s

record.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b).



                                                  / Lana Myers/
                                                  LANA MYERS
                                                  JUSTICE




130686F.P05




                                            –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF A. H., A CHILD                  On Appeal from the 305th Judicial District
                                                   Court, Dallas County, Texas
No. 05-13-00686-CV                                 Trial Court Cause No. 08-336-X.
                                                   Opinion delivered by Justice Myers.
                                                   Justices Lang-Miers and Lewis participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee Robert Moss recover his costs of this appeal from
appellant Charlene Hooker.


Judgment entered this 23rd day of January, 2014.




                                                   /Lana Myers/
                                                   LANA MYERS
                                                   JUSTICE




                                             –3–